DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/108,002, filed on August 21, 2018.  In response to Examiner’s Non-Final Rejection of October 20, 2020, Applicant, on December 31, 2020, amended Claims 1, 13 and 19-24 and cancelled Claims 6 and 18.  Claims 1-5, 7-17 and 19-24 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The objection to the specification is hereby withdrawn pursuant to Applicant's amendments to the Abstract. 

The 35 U.S.C. § 112 rejections of claims 19-22, are hereby withdrawn pursuant to applicant’s amendments to the claims.

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

Response to Arguments
Applicant's Arguments/Remarks filed December 31, 2020 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed December 31, 2020.

Regarding the 35 U.S.C. 101 rejection, Applicant states under the October 2019 Update, the claims, as amended, are not directed to an abstract idea. Under the October 2019 Update, "a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim." Claims are integrated into a practical application if the claims "apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception" 
	Claim 1, as amended, is integrated into a practical application of monitoring field trials using specific sensors and providing functionality for real-time corrections of mistakes in implementing the trial. Generally, in implementing a trial, specific parameters may need to be met such that the trial can be performed, such as specific planting populations, seed density, or other parameters. If a grower completes agricultural processes and then discovers that the field is not in compliance with a trial, there may be no way to correct the mistake. Claim 1, as amended, recites using specific sensors to determine compliance with a trial and generates warnings if the field is not in compliance. Additionally, if the trial can still be performed at the field, the system identifies new locations in which the trial can be implemented. 
 Diamond v Diehr is an example of a claim that recites a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Specifically, Diehr utilizes the Arrhenius equation to improve the process of controlling the operations of a mold in curing rubber parts. The courts found the claim recites meaningful limitations along with the judicial exception to sufficiently limit the claim to the practical application of molding rubber products and are clearly not an attempt to patent the mathematical equation. As presented, the present claim recites the additional elements at a high-level of generality (e.g. sensors & computing devices) such that they amount to no more than applying the instructions of the judicial exception using generic elements and performing insignificant extra-solution activities of delivering an output (i.e. warning and additional locations) of the data analysis. Examiner notes, if the specification sets forth an improvement to a technology, the claim must reflect the disclosed improvement. Examiner finds, Applicants abovementioned arguments are currently not explicitly or inherently recited in the claim.

Regarding the 35 U.S.C. 101 rejection, Applicant states the warning and new location identification uses specific sensor technologies to ensure a grower is capable of implementing a trial before it is too late for the grower to correct for the mistake. The in-field or implement sensors allow the system to obtain application data early enough that a warning and correction can be sent to a field manager computing device prior to the completion of the agricultural activity, thereby allowing additional locations to be identified where the trial can be implemented. 
	The limitations of claim 1 implement the claims with particular sensors that allow for the real-time determination of lack of compliance and identification of locations that can allow the 
	Thus, claims 1-24 are patentable under 35 U.S.C. § 101 as the claims are integrated into a practical application. Reconsideration is respectfully requested.
In response, Examiner respectfully disagrees. Examiner finds, Applicants abovementioned arguments are not explicitly or inherently recited in the claim. As stated above, the present claim recites the additional elements at a high-level of generality (e.g. sensors & computing devices). The currently claim language does not suggest the capabilities that Applicant has described (e.g. ensure a grower is capable of implementing a trial before it is too late for the grower to correct for the mistake, in-field or implement sensors allow the system to obtain application data early enough that a warning and correction can be sent to a field manager computing device prior to the completion of the agricultural activity, real-time determination of lack of compliance, or tracking implementation of a trial and providing updated means of implementing the trial when the field is identified to no longer be in compliance). Examiner maintains the current claims recite an abstract idea that constitutes methods based on fundamental economic principles or practices, in particular mitigating risks of determining a benefit value for participating in an agricultural field trial. For at least these reasons, the claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Examiner encourages Applicant to further narrow the claim with technical details consistent with both the presented arguments and supported in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-12 are directed towards a method and claims 13-17 and 19-24 are directed towards a system, both of which are among the statutory categories of invention.
Claims 1-5, 7-17 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. The claims recite determining compliance and a benefit value for participating in an agricultural field trial.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, based, at least in part, on the field data for the plurality of agricultural fields, identifying one or more target agricultural fields; determining one or more locations on the one or more target agricultural fields for implementing a trial; based on the application data, determining whether the one or more target agricultural fields are in compliance with the trial; determining that the one or more target agricultural fields are not in compliance with the trial and, in response thereto, identifying one or more additional locations on the one or more agricultural field for implementing the trial and based on the result data, computing a benefit value for the trial constitutes methods based on fundamental economic principles or practices, in particular mitigating risks. The recitation of an agricultural intelligence computing device and sensor(s) does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claim 13 recites certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites receiving, at an agricultural intelligence computing system, field data for a plurality of agricultural fields; sending, to a field manager computing device associated with the one or more target agricultural fields, a trial participation request; and receiving, from the field manager computing device, data indicating acceptance of the trial participation request, sending data identifying the one or more locations and one or more implementation instructions, receiving application data for the one or more target agricultural fields, and sending, to the field manager computing device, a warning indicating that the one or more target agricultural fields are not in compliance with the trial and identifying the one or more additional locations which would allow the one or more target agricultural fields to be in compliance with the trial and receiving result data for the trial; which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a computing system, sensor(s) and computing device at a high-level of generality such that it amounts to no more than applying the instructions of the judicial exception using a generic computer; see MPEP 2106.05(f). The additional elements do not integrate the abstract idea into practical application because it does not impose any meaning limitations on practicing the abstract idea and therefore Claim 1 is directed to an abstract idea. The system comprising memory storing instructions executable by processors recited in claim 13 also amount to no more than applying the instructions of the judicial exception using a generic computer component; see MPEP 2106.05(f).  Thus, the additional elements recited in claim 13 does not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims other buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0057]; [0060]; [0098]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, Claims 5-7 recite receiving and/or sending limitations considered to be insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Additionally, Claims 1-12 and 14-24 recite further steps that further narrow the abstract idea. No additional computer elements are disclosed in the dependent claims that were not considered in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Willness (US 20130231968 A1) – A method and system for identifying management zones for variable-rate crop inputs, wherein the zones are developed using soil, water and topography base maps. The base maps are combined into various different zone maps, and a final zone map is selected on the basis of observed field characteristics.

You (US 20180365775 A1) – The present invention provides an estimate of the prior requested in a crop allocation model. The crop allocation model is a mathematical modelling to estimate crop area, yield and production for 42 major crops in the world across a global 5 arc minute grid. The model uses a downscaling approach that accounts for spatial variation in the biophysical conditions influencing the productivity of individual crops, and uses crop gross revenue potential of alternate crops when considering how to prioritize the allocation of specific crops to individual gridcells. The proposed methodology is an entropy-based optimization procedure that imposes a range of consistency and aggregation constraints. A particular feature of this method is the explicit inclusion of error terms. There is inherent uncertainty in many aspects of the model, such as input data, incomplete information on farmers' behavior, spatial heterogeneity of crop varieties and managements cross regions in the world. By explicitly including error terms, this method directly deal with such uncertainties, which leads to better and more reliable estimates.

Bender et al. (US 20180314949 A1) – A method, computer program product, and system includes a processor(s) obtaining real time data related to an agricultural site by continuously monitoring remote data collection entities at the agricultural site, which include satellites, ground monitoring stations, and sensors. The processor(s) determine which data of the real time data can be utilized in subsequent decisions and accumulate a portion of the real time data in a data store, based on a timestamp of the portion indicating that the portion of the real time data is no longer current and is historical data. Based on obtaining a request for a recommendation, the processor(s) generate based on a cognitive analysis of the historical data, the real time data that can be utilized, and the agricultural data 

Itzhaky et al., (US 20170161560 A1) - The harvest yield prediction is an estimated agricultural output that may be expressed as, but not limited to, the yield of a crop per unit area of cultivated land, seed generation for a plant or group of plants, and the like. The harvest yield prediction may further include a timeline indicating predicted harvest yield values at various times such that each harvest yield prediction demonstrates an estimated yield at a given time. The harvest yield prediction is based on application of the prediction model to the monitoring data, the characteristics, the identified attributes, or a combination thereof, such that the harvest yield prediction correlates to the crops' condition. As a non-limiting example, if plants in the test farm area show signs of disease, a predicted harvest yield may be lower than if the plants are healthy, with different diseases and severities of diseases resulting in different predicted yields. As another no-limiting example, if the plants show a higher degree of fruit bearing (e.g., if more fruits are shown in an image of the plants), the resulting predicted yield may be higher.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CRYSTOL STEWART/Primary Examiner, Art Unit 3624